Sales Report:Supplement No. 155 dated Mar 12, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 431098 This series of Notes was issued and sold upon the funding of the borrower loan #41162, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Auction start date: Mar-10-2010 Auction end date: Mar-11-2010 Starting lender yield: 8.60% Starting borrower rate/APR: 9.60% / 9.94% Starting monthly payment: $32.08 Final lender yield: 6.10% Final borrower rate/APR: 7.10% / 7.44% Final monthly payment: $30.92 Auction yield range: 3.04% - 8.60% Estimated loss impact: 0.60% Lender servicing fee: 1.00% Estimated return: 5.50% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1995 Debt/Income ratio: 26% Basic (1-10): 10 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 16 / 10 Length of status: 23y 2m Credit score: 720-739 (Mar-2010) Total credit lines: 39 Occupation: Other Now delinquent: 0 Revolving credit balance: $16,118 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 40% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: SamanthasDad Borrower's state: Tennessee Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 20 ( 100% ) 720-739 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 680-699 (May-2009) 720-739 (Jun-2008) 740-759 (Dec-2007) Principal balance: $441.36 1+ mo. late: 0 ( 0% ) Total payments billed: 20 Description Pay Off High interest credit cards Purpose of loan:? To pay off a couple of higher interest credit cards.My financial situation:I am a good candidate for this loan because. I have a great history. In 27 years of bill paying I never have defaulted or even been late.In fact, I've had a previous Prosper loan that I've paid 20 payments on, never missed, and is getting near payoff. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) kenji4861 $50.00 $50.00 3/10/2010 4:22:48 PM selector568 $200.00 $200.00 3/10/2010 4:23:15 PM dollar-birdie $50.00 $50.00 3/10/2010 4:28:57 PM asset-professor $100.00 $100.00 3/10/2010 4:29:11 PM Castellan $25.00 $25.00 3/10/2010 4:29:35 PM Kelor99 $25.00 $25.00 3/10/2010 6:08:55 PM Microfinancer $25.00 $25.00 3/10/2010 4:29:04 PM jeffpac $55.00 $20.00 3/10/2010 4:32:14 PM moola-man $50.00 $50.00 3/10/2010 4:29:26 PM engaging-worth $30.00 $30.00 3/10/2010 4:29:40 PM skuba $50.00 $50.00 3/10/2010 4:29:13 PM fightinjoe $25.00 $25.00 3/10/2010 4:29:32 PM Aberdeen $350.00 $350.00 3/10/2010 4:39:50 PM 13 bids Borrower Payment Dependent Notes Series 446542 This series of Notes was issued and sold upon the funding of the borrower loan #41150, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,050.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Auction start date: Mar-03-2010 Auction end date: Mar-10-2010 Starting lender yield: 20.07% Starting borrower rate/APR: 21.07% / 24.69% Starting monthly payment: $39.60 Final lender yield: 10.86% Final borrower rate/APR: 11.86% / 15.29% Final monthly payment: $34.80 Auction yield range: 8.05% - 20.07% Estimated loss impact: 6.73% Lender servicing fee: 1.00% Estimated return: 4.13% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: May-1994 Debt/Income ratio: 31% Basic (1-10): 10 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 9 / 9 Length of status: 12y 10m Credit score: 640-659 (Feb-2010) Total credit lines: 37 Occupation: Other Now delinquent: 0 Revolving credit balance: $13,282 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 90% Public records last 12m / 10y: 0/ 1 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: Runegeld Borrower's state: Wyoming Borrower's group: Wyoming Lending Group Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 23 ( 100% ) 640-659 (Latest) Principal borrowed: $2,800.00 < mo. late: 0 ( 0% ) 660-679 (Nov-2009) 620-639 (Feb-2008) 600-619 (Dec-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 23 Description Re-Invest Purpose of loan:This loan will?be used to?re-invest in Prosper.My financial situation:I am a good candidate for this loan because?I have been employed full-time with the State of Wyoming for over 12 years.? My monthly payments are made on time if not early.??I am the secretary/treasurer for the local coin club and our subdivision?s water company.?This would be my second Prosper loan.Monthly net income: $2600 Monthly expenses: $2145??Housing: $450??Insurance: $70??Car expenses: $425??Utilities: $150??Phone, cable, internet: $200??Food, entertainment: $50??Clothing, household expenses $100??Credit cards and other loans: $350??Other expenses: $350 Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: What is the public record in your history? - CaribbeanBanker A: The Public Record was from a bankruptcy discharged in 2003. My wife had to have her gallbladder removed on very short notice in 2001 and was not covered by my insurance at the time. Our combined income at the time was about what my current income is now. We were unable to meet the minimum payments the hospital required. After more than a year of working with a local credit counseling service, we were at the point where bankruptcy was our only option. (Mar-06-2010) Q: $50 a month for food? What do you eat? - 1phantom A: In our monthly budget, my wife covers the food costs. We plan a couple of nights a month for her and I to go to the movie or out to dinner, the $50 is budgeted to pay for our nights out. (Mar-10-2010) 2 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) duagne $50.00 $50.00 3/10/2010 10:25:03 AM actl $25.00 $25.00 3/10/2010 11:32:34 AM quiggles $25.00 $25.00 3/10/2010 12:52:42 PM kleinbrak $25.00 $25.00 3/10/2010 3:02:09 PM principal-laser $50.00 $50.00 3/10/2010 11:41:40 AM Cliffie83 $88.58 $88.58 3/10/2010 3:27:10 PM velocity-winner $25.00 $25.00 3/10/2010 3:32:00 PM Aberdeen $350.00 $350.00 3/3/2010 4:25:24 PM Jinja $25.00 $25.00 3/4/2010 10:21:15 AM niq4soccer $25.00 $25.00 3/9/2010 10:34:22 AM PalmerTheEmbalmer $25.00 $25.00 3/9/2010 6:02:13 PM wild-orange $100.00 $100.00 3/10/2010 1:13:10 AM vigorous-moola $36.00 $36.00 3/10/2010 11:31:49 AM dudebrah $25.00 $25.00 3/10/2010 10:00:00 AM Leshan $60.80 $60.80 3/10/2010 12:03:11 PM generous-deal6 $27.51 $27.51 3/10/2010 10:42:38 AM AsianDragon $45.00 $24.06 3/10/2010 1:49:12 PM Hatdance $38.05 $38.05 3/10/2010 3:49:25 PM debt-legend $25.00 $25.00 3/10/2010 2:46:25 PM 19 bids Borrower Payment Dependent Notes Series 447004 This series of Notes was issued and sold upon the funding of the borrower loan #41165, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,000.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.7% Auction start date: Feb-18-2010 Auction end date: Feb-25-2010 Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $90.47 Final lender yield: 30.00% Final borrower rate/APR: 31.00% / 33.39% Final monthly payment: $86.00 Auction yield range: 14.05% - 34.00% Estimated loss impact: 16.08% Lender servicing fee: 1.00% Estimated return: 13.92% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Oct-1996 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 8 Inquiries last 6m: 0 Employment status: Self-employed Enhanced (1-5): 4 Current / open credit lines: 5 / 5 Length of status: 9y 7m Credit score: 620-639 (Feb-2010) Total credit lines: 12 Occupation: Investor Now delinquent: 0 Revolving credit balance: $18,995 Stated income: $100,000+ Amount delinquent: $0 Bankcard utilization: 95% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 3 Screen name: RayEarth Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 19 ( 79% ) 620-639 (Latest) Principal borrowed: $5,000.00 < mo. late: 5 ( 21% ) 620-639 (Oct-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 24 Description Rebuilding Credit History Purpose of loan:This loan will be used to pay off high intrest credit card and to improve my credit score.My financial situation:I am a good candidate for this loan because?I will pay it off within 2-3 months.Monthly net income: $ 5000Monthly expenses: $?2100??Housing: $ -??Insurance: $- ??Car expenses: $ 500??Utilities: $ 200??Phone, cable, internet: $ 150??Food, entertainment: $ 350??Clothing, household expenses $ 150??Credit cards and other loans: $?500??Other expenses: $ 250 Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) master648 $32.68 $32.68 2/19/2010 2:08:53 PM SolarMoonshine $25.00 $25.00 2/19/2010 6:03:21 PM zydeco337 $25.00 $25.00 2/22/2010 1:01:26 AM transaction-circuit $25.00 $25.00 2/23/2010 8:06:38 AM reflective-rupee $100.00 $100.00 2/23/2010 3:29:52 PM JGuide $51.70 $51.70 2/23/2010 6:03:31 PM DonDiego $25.00 $25.00 2/24/2010 1:43:51 PM loss-of-control $25.00 $25.00 2/24/2010 5:17:15 PM best-point-flow $25.00 $25.00 2/24/2010 7:46:50 PM nurat $51.78 $51.78 2/25/2010 5:50:13 AM FarmersBank $25.00 $25.00 2/25/2010 5:56:37 AM OPEO $25.00 $25.00 2/25/2010 7:25:06 AM Feyenoord $50.00 $50.00 2/24/2010 6:50:11 PM Moe87 $37.03 $37.03 2/24/2010 7:32:18 PM kingston1 $25.00 $25.00 2/24/2010 7:36:18 PM tokyopete23 $25.00 $25.00 2/24/2010 9:17:58 PM credit-missile $150.00 $150.00 2/24/2010 10:43:24 PM wild-orange $25.00 $25.00 2/25/2010 12:38:21 PM 420limo $25.00 $25.00 2/25/2010 9:10:17 AM toxicbutterfly $30.00 $30.00 2/25/2010 2:53:06 PM DasMula $25.00 $25.00 2/25/2010 12:10:15 PM sparkling-contract7 $25.00 $3.21 2/25/2010 12:52:53 PM IASKGOD $25.00 $25.00 2/25/2010 12:54:23 PM Bobusa $25.00 $25.00 2/25/2010 1:13:49 PM BrighterSuns $26.00 $26.00 2/25/2010 2:54:06 PM social-conductor4 $25.00 $25.00 2/25/2010 4:07:12 PM DonDiego $25.00 $25.00 2/25/2010 4:07:36 PM fund-secret-agent $25.00 $25.00 2/19/2010 12:11:50 PM nodebt2012 $25.00 $25.00 2/23/2010 12:05:08 PM mrxtravis $100.00 $100.00 2/23/2010 3:43:23 PM Rule62 $25.00 $25.00 2/24/2010 11:57:32 AM dcm6276 $25.00 $25.00 2/24/2010 3:16:51 PM realtormoises $25.00 $25.00 2/24/2010 4:48:42 PM Leshan $100.00 $100.00 2/25/2010 7:02:51 AM deal-dojo $50.00 $50.00 2/25/2010 12:40:10 PM rate-farm3 $50.68 $50.68 2/25/2010 12:48:36 PM innovator2 $37.75 $37.75 2/25/2010 10:42:25 AM eboomer2611 $25.00 $25.00 2/25/2010 10:43:36 AM benrice $29.17 $29.17 2/25/2010 10:57:51 AM 113121 $50.00 $50.00 2/25/2010 11:38:56 AM AM2008 $25.00 $25.00 2/25/2010 4:01:31 PM responsible-worth113 $25.00 $25.00 2/25/2010 3:52:30 PM ultimate-peace $100.00 $100.00 2/25/2010 4:02:26 PM ultimate-peace $100.00 $100.00 2/25/2010 4:04:52 PM ultimate-peace $200.00 $200.00 2/25/2010 4:06:35 PM credit-missile $25.00 $25.00 2/25/2010 4:07:08 PM 46 bids Borrower Payment Dependent Notes Series 447242 This series of Notes was issued and sold upon the funding of the borrower loan #41168, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $4,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Auction start date: Feb-19-2010 Auction end date: Feb-26-2010 Starting lender yield: 26.39% Starting borrower rate/APR: 27.39% / 29.73% Starting monthly payment: $164.14 Final lender yield: 25.25% Final borrower rate/APR: 26.25% / 28.57% Final monthly payment: $161.70 Auction yield range: 11.05% - 26.39% Estimated loss impact: 10.62% Lender servicing fee: 1.00% Estimated return: 14.63% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Aug-1991 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 7 Inquiries last 6m: 0 Employment status: Self-employed Enhanced (1-5): 4 Current / open credit lines: 9 / 9 Length of status: 8y 1m Credit score: 680-699 (Feb-2010) Total credit lines: 21 Occupation: Construction Now delinquent: 0 Revolving credit balance: $4,934 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 64% Public records last 12m / 10y: 0/ 1 Homeownership: Yes Delinquencies in last 7y: 2 Screen name: Tod Borrower's state: Ohio Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description consolidating debt Purpose of loan:This loan will be used to consolidate my debt and lower my monthly payments. I would also rather pay interest to individuals rather than the banks.My financial situation:I am a good candidate for this loan because I have multiple streams of income to repay it with and I am motivated to establish a good payment history with the Prosper community. Monthly net income: $
